DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 November 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hotta et al. (US 2009/0237803),
Regarding claim 1:
Hotta discloses:
A head up display apparatus comprising: 
an image display apparatus configured to have a light source and a display element and form an image (paragraph 30); 
an image-light projecting unit configured to display a virtual image onto a forward part of a vehicle by projecting the image light emitted from the image display apparatus to be reflected on a windshield (paragraph 36); and 
a driver's point-of-view sensing unit configured to sense a point of view of the driver (paragraph 38), 
wherein the image light emitted from the image display apparatus is used as illumination light to sense the point of view of the driver in a predetermined state of the vehicle (as beginning in paragraph 57, it projects “the light flux 112” to find the eyes; the light flux 112 is the illumination light as per, e.g., paragraph 47),
wherein the driver’s point-of-view sensing unit senses the point of view of the driver by reciprocating the image light vertically on a face of the driver by reciprocating the image-light projecting unit within a certain range (follows from paragraphs 38-39: it doesn’t say “vertically” here, but adjusting the angle of mirror 163 (see Fig. 1) will adjust it vertically; likewise it has to be a certain range because this mirror will only rotate so far) , and
wherein a direction of the image light projected by the image-light projecting unit is adjusted based on a position of the point of view of the driver sensed by the driver’s point-of-view sensing unit (paragraph 40).
Regarding claim 3:
Hotta discloses:
wherein the predetermined state of the vehicle includes a state in which the driver is takes a driver seat (shown in, e.g., Hotta Figs. 9-10: the driver is in the driver’s seat)
Regarding claim 7:
Hotta discloses:
wherein the image-light projecting means includes a means configured to move the illumination light in up and down directions along a face of the driver (follows from paragraph 39).
Regarding claim 9:
Hotta discloses:
wherein the illumination light generated by the image-light projecting means is white light (Hotta paragraph 47).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Hatekeyama et al. (US 2013/0249395)
Regarding claim 2:
Hotta discloses a head up display apparatus as discussed above.
Hotta does not disclose:
“wherein the predetermined state of the vehicle is a state in which a running speed of the vehicle does not reach a predetermined value.”
Hatekeyama discloses:
wherein the predetermined state of the vehicle is a state in which a running speed of the vehicle does not reach a predetermined value (e.g., paragraphs 56, 60).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Hotta the elements taught by Hatakeyama.
The rationale is as follows:
Hotta and Hatekeyama are directed to the same field of art.
This can improve operability and safety of the vehicle. One of ordinary skill in the art could have included it with predictable results.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Kumon et al. (US 2013/0138392)
Regarding claim 4:
Hotta discloses a head up display apparatus as discussed above.
Hotta does not disclose:
“wherein the predetermined state of the vehicle includes a state in which the driver activates the vehicle.”
 Kumon discloses:
wherein the predetermined state of the vehicle includes a state in which the driver activates the vehicle (paragraph 73).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Hotta the elements taught by Kumon.
The rationale is as follows:
Hotta, and Kumon are directed to the same field of art.
This seems pretty obvious in and of itself. But in very similar circumstances Kumon explicitly discusses activating a similar display when the vehicle is started. One of ordinary skill in the art could have included this with predictable result.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Sasaki (US 2010/0073636).
Regarding claim 8:
Hotta discloses a head up display apparatus as discussed above.
Hotta does not disclose:
“wherein the driver's point-of-view sensing means further detects a position of the point of view of the driver in a deep direction”
Sasaki, etc., discloses:
wherein the driver's point-of-view sensing means further detects a position of the point of view of the driver in a deep direction (e.g., Sasaki paragraphs 51-55: follows from “capable of placing a depth perception position”). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Hotta the elements taught by Sasaki.
The rationale is as follows:
Hottaand Sasaki are directed to the same field of art, and Hotta and Sasaki are very similar. Sasaki teaches that placing the image properly in the depth direction improves the display. One of ordinary skill in the art could have included this with predictable results.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Suzuki et al. (US 2011/0133916).
Regarding claim 10:
Hotta discloses a head up display apparatus as discussed above.
Hotta does not disclose:
“ wherein the driver's point-of-view sensing means further includes a means configured to alert the driver of a detection result of the driver's point-of-view sensing means through audio.”
Suzuki discloses:
wherein the driver's point-of-view sensing means further includes a means configured to alert the driver of a detection result of the driver's point-of-view sensing means through audio (e.g., paragraph 15, where it follows from this that when the system is first activated it will make a sound).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Hotta  the elements taught by Suzuki.
The rationale is as follows:
Hotta and Suzuki are all directed to the same field of art.
Providing a notification sound can improve usability and make the driver aware of information more quickly (Suzuki paragraph 15). This is a known improvement

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Nishiai (US 2010/0288573)
	Regarding claim 11:
	Hotta discloses a head up display apparatus as discussed above.
	Hotta discloses:
wherein the illumination light entirely made of single-color visible light emitted to a face of the driver from the image display apparatus (it can be white as per paragraph 49; it is emitted to the face as per Fig. 3).
Hotta does not disclose:
that the illumination light “is rectangular-shaped light having a horizontal width corresponding to a horizontal width of the face of the driver” (as noted above Hotta discloses at least close to the width, but not this all together)
Nishina discloses:
illumination light is rectangular-shaped light having a horizontal width corresponding to a horizontal width of the face of the driver (follows from paragraph 41 and the shape of the light-emitters in Fig. 4A).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Hotta the elements taught by Nishina.
The rationale is as follows:
Hotta and Nishina are directed to the same field of art.
Hotta is already very close to the claimed invention, but the illumination light is more of a circle. Nishina shows that it could be rectangular-shaped and the width of the face of the driver. Nishina uses this light in the same environment, for the same purpose, and achieves the same result as Hotta. One of ordinary skill could have substituted this light pattern for the one shown in Hotta with predictable results (note this would not require the LEDs of Nishina as Hotta already uses the illumination light).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta in view of Nishina as applied to claim 11 above, and further in view of Biocca et al. (US 2005/0083248).
Regarding claim 6:
Hotta, etc., discloses a head up display apparatus as discussed above.
Hotta, etc., does not disclose:
“wherein grid display is further added to the rectangular-shaped light.”
Biocca discloses:
adding a grid display (paragraph 84).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Hotta, etc., the grid display of Biocca.
The rationale is as follows:
Hotta, etc., and Biocca are directed to the same field of art.
Biocca uses this grid as part of the calibration process. Sasaki, etc., could similarly use it to improve calibration. This is a known improvement one of ordinary skill in the art could have included with predictable results.

Response to Arguments
Applicant's arguments filed 08 November 2022 have been fully considered but they are not persuasive.
Applicant first argues (really starting page 9) with the teaching of Hotta in view of Nishinia as applied to claim 1. It should first be noted that the elements taught by Nishinia are no longer part of this claim so the arguments regarding this reference are not applicable here.
Applicant does summarize Hotta here, but this summary is not complete. Hotta clearly shows that the projection follows the position of the user’s eye (e.g., paragraphs 38-40). This is enough to meet the claimed language. It appears from applicant’s specification that all applicant means by “the point of view of the driver” is the position of the driver’s face and/or eyes. Hotta does this.
Applicant next (page 10) argues with Sasaki, which is used in a dependent claim. But Sasaki is not relied upon to teach what is claimed in claim 1 – this is present in Hotta alone. Sasaki was relied upon to teach the “depth direction” part of claim 10 because although Hotta clearly determines the position of the eye it doesn’t clearly show that it is finding it in a “depth direction.” But this doesn’t matter in the case of claim 1.
Applicant’s argument here is a little puzzling here because they appear to be implying that finding the eye is not finding the point of view of the driver, but judging by applicant’s specification that is exactly what it is. See, for example applicant’s paragraph 26 or Fig. 1. 
Therefore due to the amendment Nishinia is no longer necessary for the independent and some dependent claims. This language was moved to new claim 11 and Nishinia is applied there, but applicant’s arguments relating to it don’t have to do with this language.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694